                                               Entered on Docket
                                               December 02, 2020
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA


     KOKJER, PIEROTTI, MAIOCCO &
 1
     DUCK LLP
                                            The following constitutes the order of the Court.
 2   Richard Pierotti #46794                Signed: December 1, 2020
     333 Pine Street, 5th Floor
 3   San Francisco, CA 94104
     Telephone: (415) 981-4224
 4   Email: rpierotti@kpmd.com
                                              _________________________________________________
 5   Accountants for                          M. Elaine Hammond
                                              U.S. Bankruptcy Judge
 6   DORIS A. KAELIN,
     Trustee in Bankruptcy
 7

 8
                              UNITED STATES BANKRUPTCY COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN JOSE DIVISION
11
     In re                                               Case No. 18-50398 MEH
12                                                       Chapter 7
             TECHSHOP, INC.,                             Hon. M. Elaine Hammond
13
                                                         ORDER APPROVING FIRST INTERIM
14                 Debtor.                               APPLICATION FOR COMPENSATION
                                                         BY ACCOUNTANT FOR CHAPTER 7
15                                                       TRUSTEE
16                                                       (Kokjer, Pierotti, Maiocco & Duck LLP)
17

18

19

20

21           Following notice and an opportunity to object, the First Interim Application for
22   Compensation by Accountant for Chapter 7 Trustee (Kokjer, Pierotti, Maiocco & Duck LLP),
23   filed November 10, 2020 as Docket 254 by Kokjer, Pierotti, Maiocco & Duck LLP, accountants to
24   Doris Kaelin Trustee in Bankruptcy (the “Application”), was approved by the Court’s December
25   1, 2020 Docket Text Order.
26           Upon due consideration, good cause appearing therefor, the Court hereby orders as
27   follows:
28

Case: 18-50398     Doc# 263       Filed: 12/01/20   Entered: 12/02/20 14:16:19       Page 1 of    1
                                               3
 1          1.       The Application is approved.

 2          2.       Kokjer, Pierotti, Maiocco & Duck LLP is awarded interim compensation in the

 3   amount of $60,805.50 and expense reimbursement in the sum of $111.39, for total compensation

 4   of $60,916.89 for those services rendered during the period from February 28, 2018 through

 5   November 6, 2020, as an expense of administration pursuant to §503(b) of the Bankruptcy Code.

 6          3.       The Trustee is authorized to disburse the sum of $60,916.89 as interim

 7   compensation.

 8

 9                                        **END OF ORDER**

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 18-50398       Doc# 263    Filed: 12/01/20    Entered: 12/02/20 14:16:19    Page 2 of          2
                                              3
                                       **COURT SERVICE LIST**
 1
     No Court Service Required.
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 18-50398    Doc# 263        Filed: 12/01/20   Entered: 12/02/20 14:16:19   Page 3 of
                                               3
